      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 1 of 10 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANTRON ADAMS,                         )
                                      )
                        Plaintiff,    )
                                      )
           v.                         )              No.
                                      )
CITY OF CHICAGO and CHICAGO POLICE )
OFFICERS EDWARD ZEMAN, Star #19750, )
DIANA KLAUS, Star #15865, and JEFFREY )
DOHNAL, Star #13529,                  )
                                      )
                  Defendants.         )

                                         COMPLAINT

       NOW COMES the Plaintiff, ANTRON ADAMS, by and through counsel, BRANDON

BROWN, THE BROWN LAW LTD., and complaining of the defendants, CITY OF CHICAGO and

CHICAGO POLICE OFFICERS EDWARD ZEMAN, Star #19750, DIANA KLAUS, Star

#15865, and JEFFREY DOHNAL, Star #13529, states as follows:

                                       INTRODUCTION

       This is a civil action seeking damages against defendants for committing acts under color

of law, and depriving Plaintiff of his rights secured by the Constitution and laws of the United

States of America.

                                        JURISDICTION

1.     This action is brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983, and the Fourth

       and Fourteenth Amendments to the United States Constitution.

2.     The jurisdiction of this Court is invoked pursuant to the judicial code 28 U.S.C. § 1331

       and 1343 (a); the Constitution of the United States; and pendent jurisdiction as provided

       under U.S.C. § 1367(a).


                                                 1
     Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 2 of 10 PageID #:2




                                          PARTIES

3.    PLAINTIFF ANTRON ADAMS is a citizen of the United States of America, who, at all

      times relevant, resided in Cook County, Illinois.

4.    DEFENDANTS ZEMAN, Star #19750, KLAUS, Star #15865, and DOHNAL, Star

      #13529, (“Defendant Officers”), were, at the time of this occurrence, duly licensed

      Chicago Police Officers. They engaged in the conduct complained of in the course and

      scope of their employment and under color of law. They are sued in their individual

      capacities.

5.    DEFENDANT CITY OF CHICAGO (“City”) is a municipal corporation duly

      incorporated under the laws of the State of Illinois, and is the employer and principal of

      Defendant Officers.

                                            FACTS

6.    On March 20, 2020, at or around 2:40 pm, Plaintiff ANTRON ADAMS was standing

      near a Bus Stop located at or around 420 S. Damen Avenue, Chicago, Illinois.

7.    Defendant Officers, without reasonable and articulable suspicion or any other lawful

      basis, initiated a Terry stop on Plaintiff ANTRON ADAMS.

8.    At the initiation of the Terry stop or anytime thereafter, Plaintiff ANTRON ADAMS was

      not engaged in any criminal or suspicious activity.

9.    Defendant Officers upon initiating contact with ANTRON ADAMS, while using

      excessive force against Plaintiff ANTRON ADAMS, tackled and severely attacked

      ANTRON ADAMS. The force used against Plaintiff was objectively unreasonable and

      required immediate medical care and the hospitalization of ANTRON ADAMS.




                                               2
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 3 of 10 PageID #:3




10.    Plaintiff ANTRON ADAMS was then arrested by Defendant Officers. Plaintiff’s arrest

       was made without a warrant. Immediately before he was arrested by the Defendant

       Officers, Plaintiff was not violating any laws, rules or ordinances. As the Plaintiff was

       being arrested, he was not violating any laws, rules, or ordinances. There was no probable

       cause or justification for the arrest of Plaintiff ANTRON ADAMS on March 20, 2020.

11.    At the time that Plaintiff was arrested, Defendant Officers knew that there was no

       probable cause or legal justification to arrest the Plaintiff.

12.    The acts of the Defendant Officers were intentional, willful and wanton and pursuant to

       the policy or custom of the Chicago Police Department wherein they apply the use of

       excessive force and hastily arrest innocent citizens as an investigatory technique.

13.    The excessive force used against Plaintiff was captured on video. Plaintiff ANTRON

       ADAMS requested the footage pursuant to a Freedom of Information Act Request, to

       which the Chicago Police Department has not fully complied.

14.    As a direct and proximate result of the unlawful actions of the defendants, Plaintiff was

       injured, including physical injuries, pain and suffering, humiliation, embarrassment, fear,

       emotional trauma, mental anguish, the deprivation of their constitutional rights and

       dignity, interference with a normal life, lost time, and attorneys’ fees.

                         COUNT I: 42 U.S.C. § 1983 – Excessive Force

15.    Plaintiff re-alleges the above paragraphs as though fully set forth herein.

16.    The actions of the Defendant Officers Zeman, Klaus and Dohnal constituted

       unreasonable, unjustifiable, and excessive force against Plaintiff, thus violating his rights

       under the Fourth Amendment to the Constitution of the United States and 42 U.S.C.

       §1983.



                                                  3
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 4 of 10 PageID #:4




17.    As a direct and proximate result of the above-detailed actions of the defendants, Plaintiff

       was injured, including severe pain, physical injury, mental suffering, anguish and

       humiliation, emotional distress, and fear.

       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

            COUNT II: 42 U.S.C. § 1983 – Failure to Intervene (Excessive Force)
                                Against Defendant Klaus

18.    Plaintiff re-alleges the above paragraphs as though fully set forth herein.

19.    The actions of the Defendant Officers constituted unreasonable, unjustifiable, and

       excessive force against Plaintiff, thus violating his rights under the Fourth Amendment to

       the Constitution of the United States and 42 U.S.C. §1983.

20.    Defendant Klaus failed to intervene when Defendant Zeman and Defendant Dohnal used

       unreasonable and excessive force against Plaintiff, as alleged above, even though there

       was no legal basis for it.

21.    The aforementioned actions of Defendant Klaus was the direct and proximate cause of

       the Constitutional violations set forth above.

22.    As a proximate result of the above-detailed actions, Plaintiff was injured, including the

       deprivation of his liberty and the taking of his person. In addition, the violations

       proximately caused Plaintiff mental anguish, embarrassment, and humiliation, exposed

       him to public scandal and disgrace, and caused him to incur various expenses, including

       but not limited to attorneys’ fees, all to Plaintiff’s damage.




                                                  4
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 5 of 10 PageID #:5




       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

           COUNT III: 42 U.S.C. § 1983 – Failure to Intervene (Excessive Force)
                              Against Defendant Dohnal

23.    Plaintiff re-alleges the above paragraphs as though fully set forth herein.

24.    The actions of the Defendant Officers constituted unreasonable, unjustifiable, and

       excessive force against Plaintiff, thus violating his rights under the Fourth Amendment to

       the Constitution of the United States and 42 U.S.C. §1983.

25.    Defendant Dohnal failed to intervene when Defendant Zeman and Defendant Klaus used

       unreasonable and excessive force against Plaintiff, as alleged above, even though there

       was no legal basis for it.

26.    The aforementioned actions of Defendant Dohnal was the direct and proximate cause of

       the Constitutional violations set forth above.

27.    As a proximate result of the above-detailed actions, Plaintiff was injured, including the

       deprivation of his liberty and the taking of his person. In addition, the violations

       proximately caused Plaintiff mental anguish, embarrassment, and humiliation, exposed

       him to public scandal and disgrace, and caused him to incur various expenses, including

       but not limited to attorneys’ fees, all to Plaintiff’s damage.

       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.


                                                  5
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 6 of 10 PageID #:6




           COUNT IV: 42 U.S.C. § 1983 – Failure to Intervene (Excessive Force)
                              Against Defendant Zeman

28.    Plaintiff re-alleges the above paragraphs as though fully set forth herein.

29.    The actions of the Defendant Officers constituted unreasonable, unjustifiable, and

       excessive force against Plaintiff, thus violating his rights under the Fourth Amendment to

       the Constitution of the United States and 42 U.S.C. §1983.

30.    Defendant Zeman failed to intervene when Defendant Dohnal and Defendant Klaus used

       unreasonable and excessive force against Plaintiff, as alleged above, even though there

       was no legal basis for it.

31.    The aforementioned actions of Defendant Zeman was the direct and proximate cause of

       the Constitutional violations set forth above.

32.    As a proximate result of the above-detailed actions, Plaintiff was injured, including the

       deprivation of his liberty and the taking of his person. In addition, the violations

       proximately caused Plaintiff mental anguish, embarrassment, and humiliation, exposed

       him to public scandal and disgrace, and caused him to incur various expenses, including

       but not limited to attorneys’ fees, all to Plaintiff’s damage.

       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

                  COUNT V: 42 U.S.C. § 1983 – Illegal Search and Seizure

33.    Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.




                                                  6
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 7 of 10 PageID #:7




34.    The actions of Defendant Officers, described above, knowingly caused Plaintiff to be

       unreasonably searched and seized in violation of Plaintiff’s right under U.S. Constitution

       in violation of the Fourth and Fourteenth Amendment.

35.    As a proximate result of the above-detailed actions, Plaintiff was injured, including the

       deprivation of his liberty and the taking of her person. In addition, the violations

       proximately caused Plaintiff mental anguish, embarrassment, and humiliation, exposed

       him to public scandal and disgrace, and caused him to incur various expenses, including

       but not limited to attorneys’ fees, all to Plaintiff’s damage.

       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

                         COUNT VI: 42 U.S.C. § 1983 – False Arrest

36.    Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

37.    The actions of the Defendant Officers, described above, knowingly caused Plaintiff to be

       arrested and imprisoned without probable cause or any other justification, constituted a

       deliberate indifference to Plaintiff’s right under U.S. Constitution in violation of the

       Fourth and Fourteenth Amendment.

38.    As a proximate result of the above-detailed actions, Plaintiff was injured, including the

       deprivation of his liberty and the taking of his person. In addition, the violations

       proximately caused Plaintiff mental anguish, embarrassment, and humiliation, exposed

       him to public scandal and disgrace, and caused him to incur various expenses, including

       but not limited to attorneys’ fees, all to Plaintiff’s damage.



                                                  7
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 8 of 10 PageID #:8




       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

        COUNT VII: 42 U.S.C. 1983 – Conspiracy to Deprive Constitutional Rights
                             Against Defendant Officers

39.    Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

40.    As described more fully above, Defendant Officers reached an agreement amongst

       themselves to punish Plaintiff for a crime he did not commit, and to thereby deprive

       Plaintiff of his Constitutional rights, all as described more fully throughout this

       Complaint.

41.    In this manner, Defendant Officers, acting in concert with each other, have conspired by

       concerted action to accomplish an unlawful purpose by an unlawful means.

42.    In furtherance of the conspiracy, each of the co-conspirators committed overt acts and

       was an otherwise willful participant in joint activity.

43.    As a direct and proximate result of the illicit prior agreement referenced above, Plaintiff’s

       rights were violated, and he suffered damages, severe emotional distress and anguish, and

       a deprivation of his liberty, as is more fully alleged above.

44.    The misconduct described in this Count was undertaken with malice, willfulness, and

       reckless indifference to the rights of Plaintiff and others.

45.    As a proximate result of the above-detailed actions of Defendant Officers, Plaintiff was

       injured, including the deprivation of his liberty. In addition, the violations proximately

       caused Plaintiff mental anguish, embarrassment, and humiliation, exposed her to public

       scandal and disgrace, and caused her to incur various expenses, all to Plaintiff’s damage.

                                                  8
      Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 9 of 10 PageID #:9




       WHEREFORE the Plaintiff, ANTRON ADAMS, purusant to 42 U.S.C. §1983, demands

judgment against the Defendant Officers, ZEMAN, Star #19750, KLAUS, Star #15865, and

DOHNAL, Star #13529, for compensatory damages, punitive damages, the costs of this action

and attorneys’ fees, and any such other and further relief as this Court deems equitable and just.

                     COUNT VIII: 745 ILCS 10/9-102 – Indemnification

46.    Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

47.    Defendant City of Chicago is the employer of the Defendant Officers.

48.    Defendant Officers committed the acts alleged above under color of law and in the scope

       of their employment as employees of the City of Chicago.

       WHEREFORE the Plaintiff, ANTRON ADAMS, demands that, should any Defendant

Officers be found liable on one or more of the claims set forth above, pursuant to 745 ILCS 10/9-

102, the Defendant, CITY OF CHICAGO, be found liable for any judgment Plaintiffs obtain, as

well as attorney’s fees and costs awarded.

PLAINTIFF DEMANDS TRIAL BY JURY.

                                                              Respectfully Submitted,
                                                              ANTRON ADAMS

                                                       By:    /s/ Brandon Brown
                                                                   One of Plaintiff’s Attorneys

                                                              THE BROWN LAW LTD.
                                                              4659 S. Cottage Grove Ave,
                                                              Suite 202
                                                              Chicago, IL 60653
                                                              T: 773-624-8366
                                                              F: 773-624-8365
                                                              E: bbrown@thebrownlaw.com




                                                 9
Case: 1:20-cv-02760 Document #: 1 Filed: 05/08/20 Page 10 of 10 PageID #:10




                                         By:   /s/ Sean Brown
                                                   One of Plaintiff’s Attorneys

                                               Sean Brown
                                               The Law Office of Sean Brown
                                               111 West Jackson Blvd.
                                               Chicago, IL. 60604
                                               T: 312-675-6116
                                               F: 312-675-6001
                                               E: attorneyseanbrown@gmail.com




                                    10
